DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    	In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
    	The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

Priority
 2.	  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/24/2020 and 03/17/2021 is being considered by the Examiner.

Disposition of the Claims
4.	The instant application was effectively filed on July 24, 2020, wherein claims 1-22 are pending.


Claim Rejections - 35 USC § 103
            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-2, 5, 12-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over SO et al. US PG-PUB 20200209995 A1 (hereinafter SO) in view of Li US PG-PUB 20140253830 A1 (hereinafter Li).
Regarding claim 1, SO teaches A display apparatus (Para. [0032]; display apparatus) comprising: a display panel configured to display an image (Para. [0032]; display panel 10); and a touch antenna array disposed on the display panel (Para. [0096] and Fig. 4; antenna patterns ANP are divided in plurality part which corresponds to claim pattern array and is disposed on pixel array 100), wherein the touch antenna array includes: a touch electrode (Fig. 4 and Para. [0096]; TS comprising EP); a touch wiring electrically connected to the touch electrode (Para. [0091]; electrode lines TXL1, TXL2, TXL3, RXL1, RXL2, RXL3, and RXL4 connected to connected to electrodes EP); an antenna electrode comprising a plurality of antenna elements (Fig. 4 and Para. [0104]; antenna electrode 502 comprises plurality of patterns); a feeder electrically connected to the antenna electrode (Fig. 4 and Para. [0104]; antenna driver 700 comprises a channel, path and/or terminal which corresponds to claimed “feeder” transmitting an antenna signal transmitted from an external system to a wireless communication network via the antenna electrode or transmitting an antenna signal received from the antenna electrode to the external system); SO fails to disclose a shielding electrode disposed between the touch wiring and the feeder.
However in the same field of endeavor, Li teaches touch integrated display (Para. [0056]) comprising a shielding electrode disposed between the touch wiring and the feeder (Fig. 8; wherein shielding electrode layer 42 is between touch panel which comprises plurality of transmission lines 130 and antenna unit 44).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to modify the teachings of SO by incorporating a shielding layer between the touch wiring and the feeder as taught by Li so as to mitigate signal interference as well as decrease signal interference Li- (Para. [0045] and [0056]).

Regarding claim 2, SO as modified by Li teaches The display apparatus of claim 1, SO further teaches wherein the display apparatus includes a display area in which the image is displayed and a non-display area adjacent to and contacting the display area (Fig. 4 and accompanying paragraphs; NAA and AA), and wherein the antenna electrode is disposed in the display area adjacent to the non-display area (Fig. 4; wherein antenna electrode 502 is disposed in AA region which is adjacent NAA region).

Regarding claim 5, SO as modified by Li teaches The display apparatus of claim 1, SO further teaches wherein the antenna electrode is spaced apart from the touch electrode when viewed in a plan view and does not overlap the touch electrode (Fig. 4 and Para. [0074]; wherein the touch screen TS which comprises electrodes EP and the antenna electrode 502 are provided on different layers, therefore they do not overlap).

Regarding claim 12, SO as modified by Li teaches The display apparatus of claim 1, SO further teaches wherein the antenna elements of the antenna electrode respectively have a repeating pattern shape of conductive material (Fig. 4; ANP patterns are repeated), and wherein the touch electrode includes a plurality of first touch electrodes and a plurality of second touch electrodes (Fig. 4; TS), although SO details the teaching of touch electrodes having a rhombus shape while the antenna electrode comprises a square/rectangular shape as illustrated in (Fig. 4 and 5), it would have been obvious to a person of ordinary skills in the art at the effective filing date for each of the pattern shape of conductive material to be identical to the pattern shape of the antenna electrode; since SO teaches as disclosed in Para. [0022] A shape, a size, a ratio, an angle, and a number disclosed in the drawings for describing embodiments of the present disclosure are merely an example, and thus, the present disclosure is not limited to the illustrated details. Furthermore, as disclosed in Para. [0071]; the shape of the electrode pattern EP may be variously changed. Thus, such a modification would have involved a mere change in the size/shape of a component. A change is size/shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding claim 13, SO as modified by Li teaches The display apparatus of claim 12, SO further teaches wherein the pattern shape of the antenna electrode includes a lattice pattern or a mesh pattern (Fig. 4 and 5; 502 is a lattice shape).

Regarding claim 18, SO as modified by Li teaches The display apparatus of claim 1, SO further teaches wherein the display apparatus includes a display area in which the image is displayed and a non-display area contacting the display area (Fig. 4 and Para. [0041]; NAA and AA), and wherein the touch wiring is disposed in the non-display area (Fig. 4; TXL1-TXL3 disposed in NAA region), and the antenna electrode and the touch electrode are disposed in the display area (Fig. 4; wherein antenna electrode 502 and electrode TS are disposed in AA region).

6.	Claims 3-4, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over SO as modified by Li and further in view of Tada et al. US PG-PUB 20140375910 A1 (hereinafter Tada).
Regarding claim 3, SO as modified by Li teaches The display apparatus of claim 1, SO as modified by Li fails to further disclose wherein the touch antenna array further includes a ground wiring spaced apart from the touch wiring, a ground voltage or a fixed voltage being applied to the ground wiring, and the shielding electrode is electrically connected to the ground wiring.
However, in the same field of touch panel display, Tada teaches a ground wiring spaced apart from the touch wiring (Fig. 3; ground potential wiring 3L’ is spaced apart from 3L), a ground voltage or a fixed voltage being applied to the ground wiring (Para. [0076]; ground potential), and the shielding electrode is electrically connected to the ground wiring (Fig. 3 and Para. [0081]-[0082]).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of SO as modified by Li with the teachings of Tada in order Tada-(Para. [0082]).

Regarding claim 4, SO as modified by Li teaches The display apparatus of claim 3, SO further teaches wherein the touch wiring, the feeder are disposed in a non-display area of the display apparatus (Fig. 2; RXL1-RXL4, TXL1-TXL3 and path for antenna driver 7000 are all disposed in NAA region). SO as modified by Li fails to disclose the ground wiring and the shielding electrode are disposed in a non-display area 
However, in the same field of touch panel display, Tada teaches ground wiring and the shielding electrode are disposed in a non-display area (Fig. 3; wherein ground potential wire 3L’ and shield electrode 7 are disposed in the periphery region)
Thus it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings to SO as modified by Li with the teachings of Tada which places the ground wire and shield electrode in the periphery region in order to shield wiring from being visible.

Regarding claim 9, SO as modified by Li teaches The display apparatus of claim 1, SO as modified by Li fails to further disclose wherein the touch antenna array further includes a ground wiring spaced apart from the touch wiring, a ground voltage or a fixed voltage being applied to the ground wiring, and the shielding electrode extends from the ground wiring.
However, in the same field of touch panel display, Tada teaches a ground wiring spaced apart from the touch wiring (Fig. 3; ground potential wiring 3L’ is spaced apart from 3L), a ground voltage or a fixed voltage being applied to the ground wiring (Para. [0076]; ground potential), and the shielding electrode extends from the ground wiring (Fig. 3 and Para. [0081]-[0082]).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of SO as modified by Li with the teachings of Tada in order to ground the shield electrode and to simplify the connection between the shield electrode and the ground potential wiring Tada-(Para. [0082]).

Regarding claim 11, SO as modified by Li teaches The display apparatus of claim 1, SO as modified by Li fails to further disclose wherein the touch antenna array further includes a ground wiring spaced apart from the touch wiring, a ground voltage or a fixed voltage being applied to the ground wiring, and the ground wiring and the touch wiring are disposed on different layers.
However, in the same field of touch panel display, Tada teaches a ground wiring spaced apart from the touch wiring (Fig. 3; ground potential wiring 3L’ is spaced apart from 3L), a ground voltage or a fixed voltage being applied to the ground wiring (Para. [0076]; ground potential), and the ground wiring and the touch wiring are disposed on different layers (Fig. 3).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of SO as modified by Li with the teachings of Tada in order to ground the shield electrode and to simplify the connection between the shield electrode and the ground potential wiring Tada-(Para. [0082]).

7.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over SO as modified by Li and further in view of Kida US PG-PUB 20210005960 A1 (hereinafter Kida).
Regarding claim 6, SO as modified by Li teaches The display apparatus of claim 1, SO as modified by Li fails to further disclose wherein the touch electrode and the antenna electrode are disposed on a same layer.
However, in the same field of endeavor, Kida teaches (Fig. 3 and Para. [0004]; antenna wiring disposed on the same layer as the sensing electrode and forming an antenna pattern has an elongated shape that extends parallel to the extension direction of the sensing electrode).
Thus, SO discloses the claimed invention except for the arrangement on the same layer. It would have been obvious to one having ordinary skill in the art at the effective filing date, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

8.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over SO as modified by Li and further in view of Wen US PG-PUB 20200107478 A1 (hereinafter Wen).
Regarding claim 8, SO as modified by Li teaches The display apparatus of claim 1, SO as modified by Li fails to disclose wherein the feeder and the antenna electrode contact each other through a contact hole formed in an insulating layer.
However in the same field of antennas, Wen teaches feeder and the antenna electrode contact each other through a contact hole formed in an insulating layer (i.e. Para. [0006] and [0012]; wherein the first hole part is configured to arrange the insulating component and the antenna, and the second hole part is configured such that a signal line which corresponds to claim “feeder” connected with the antenna passes therethrough).
 SO as modified by Li with the teachings of Wen in order to allow signal connected with the antenna to pass through Wen-(Para. [0006]).

9.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over SO as modified by Li and further in view of Nishido US PG-PUB 20140225140 A1 (hereinafter Nishido).
Regarding claim 14, SO as modified by Li teaches The display apparatus of claim 1, SO further teaches wherein the display panel is an organic light emitting diode display panel (Para. [0045], [0055]; OLED), SO as modified by Li fails to further disclose wherein a first power supply voltage, a second power supply voltage, or an initialization voltage for driving the organic light emitting diode display panel is applied to the shielding electrode.
However, in the same field of display, Nishido teaches wherein the display panel is an organic light emitting diode display panel (Para. [0073]; light emitting device), and wherein a first power supply voltage, a second power supply voltage, or an initialization voltage for driving the organic light emitting diode display panel is applied to the shielding electrode (Para. [0073]; voltage applied to the shield electrode 419 is preferably equal to voltage which is applied to the lower potential side to make the second light-emitting element 420b emit light, in which case an external power supply for the shield electrode can also serve as an external power supply for the lower potential).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of SO as modified by Li with the teachings of Nishido in order to reduce the number of wirings Nishido-(Para. [0073]).

	Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over SO as modified by Li and further in view of Jang US PG-PUB 20180034130 A1 (hereinafter Jang).
Regarding claim 15, SO as modified by Li teaches The display apparatus of claim 1, SO as modified by Li fails to disclose further comprising: a base film disposed between the touch electrode and the antenna electrode; and an adhesive layer adhered to the base film. 
However, in the same field of display, Jang teaches a base film disposed between the touch electrode and the antenna electrode (Fig. 9; base material film 31 is disposed between electrode 510 and antenna electrode 32); and an adhesive layer adhered to the base film (Fig. 9; adhesive layer 61 adhered to base material film 31).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date to combine the teachings of SO as modified by Li with the teachings of Jang in order to provide support for the integration of the touch and display panel.

11.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SO as modified by Li and further in view of Choi US PG-PUB 20180026223  A1 (hereinafter Choi).
Regarding claim 19, SO as modified by Li teaches The display apparatus of claim 1, SO as modified by Li fails to disclose wherein a connection portion between a non-display area of the display apparatus and the display area is folded so that the non-display area is located on a rear side of the display area.
However, in the same field of display, Choi teaches a connection portion between a non-display area of the display apparatus and the display area is folded so that the non-display area is located on a rear side of the display area (See Fig’s. 3, 6 and 7).
SO as modified by Li with the teachings of Choi in order to provide a foldable display apparatus that may realize one seamless screen by using two display panels which will in turn provide a display more efficient and user friendly.

Regarding claim 20, SO as modified by Li and Choi teaches The display apparatus of claim 19, SO further teaches wherein the antenna electrode is disposed in the edge display area (Fig. 4 antenna electrode is disposed in AA region). And Choi further teaches wherein the display area of the display apparatus includes a main display area and an edge display area connected to the main display area (Fig. 3; i.e. main display FDA and edge display i.e. SDA1), wherein the non-display area contacts the edge display area (Fig. 3; wherein SNAD1 contact SDA1), and the edge display area has a curved surface bent in a direction perpendicular to the main display area (See Fig. 6; WS1 of SDA1 is bent).

12.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over SO in view of Tada et al. US PG-PUB 20140375910 A1 (hereinafter Tada).
Regarding claim 22, SO teaches A display apparatus (Para. [0032]; display apparatus) comprising: a display panel configured to display an image (Para. [0032]; display panel 10); and a touch antenna array disposed on the display panel (Para. [0096] and Fig. 4; antenna patterns ANP are divided in plurality part which corresponds to claim pattern array and is disposed on pixel array 100), wherein the touch antenna array includes: a touch electrode (Fig. 4 and Para. [0096]; TS comprising EP); a touch wiring electrically connected to the touch electrode (Para. [0091]; electrode lines TXL1, TXL2, TXL3, RXL1, RXL2, RXL3, and RXL4 connected to connected to electrodes EP); an antenna electrode comprising a plurality of antenna elements (Fig. 4; ANP); a feeder electrically connected to the antenna electrode (Fig. 4 and Para. [0104]; antenna driver 700 comprises a channel, path and/or terminal which corresponds to claimed “feeder” transmitting an antenna signal transmitted from an external system to a wireless communication network via the antenna electrode or transmitting an antenna signal received from the antenna electrode to the external system); SO fails to disclose and a shielding electrode to which a ground voltage or a constant voltage is applied, and wherein at least two of the touch wiring, the feeder, and the shielding electrode at least partially overlap each other.
However, in the same field of touch panel display, Tada teaches and a shielding electrode to which a ground voltage or a constant voltage is applied (Para. [0076], [0082]; ground potential), and wherein at least two of the touch wiring, the feeder, and the shielding electrode at least partially overlap each other (Fig. 3; wherein the shield electrode 7 overlaps with wiring).
Thus it would have been obvious to a person of ordinary skills in the art at the effective filing date to combine the teachings of SO with the teachings of Tada in order to ground the shield electrode and to simplify the connection between the shield electrode and the ground potential wiring Tada-(Para. [0082]).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by SO et al. US PG-PUB 20200209995 A1 (hereinafter SO).
Regarding claim 21, SO teaches A display apparatus (Para. [0032]; display apparatus) comprising: a display panel including a display area in which an image is displayed (Para. [0032]; display panel 10) and a non-display area contacting one side of the display area (Fig. 4 and accompanying paragraphs; NAA and AA); a touch antenna array disposed on the display panel (Para. [0096] and Fig. 4; antenna patterns ANP are divided in plurality part which corresponds to claim pattern array and is disposed on pixel array 100); and a touch antenna driver disposed on the non-display area of the display panel ((Fig. 4 and Para. [0104]; antenna driver 700), wherein the touch antenna array includes: a touch electrode disposed on the display area (Fig. 4 and Para. [0096]; TS comprising EP); and an antenna electrode disposed on the display area and formed on a same layer as the touch electrode (Fig. 4; antenna electrode 502 formed on same layer as TS), the antenna electrode including a plurality of antenna elements (Fig. 4; ANP), and wherein the touch antenna driver transmits an electrical signal to the touch electrode and the antenna electrode and/or receives an electrical signal from the touch electrode and the antenna electrode (Fig. 4 and Para. [0032]; an antenna driver 700 transmitting an antenna signal transmitted from an external system to a wireless communication network via the antenna electrode or transmitting an antenna signal received from the antenna electrode to the external system, and a touch driver 600 driving the touch screen).

Allowable Subject Matter
14.	Claims 7, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
15.	Particular paragraphs and figures of the identified references have been cited for applicant's convenience. Although the specific citations applied to specific limitations are representative of the teachings in the art, other passages and figures of the cited references may apply as well. It is respectfully requested that applicant, in preparing any response, fully consider the references in their entirety as potentially teaching all or part of the claimed invention. Similarly, any cited passage should be considered in light of other relevant passages previously or subsequently cited in the office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628